Title: From John Adams to Mercy Otis Warren, 2 March 1789
From: Adams, John
To: Warren, Mercy Otis


          
            Dear Madam
            Braintree March 2. 1789
          
          Your friendly Letter of the third and twentieth of February, I did not receive till Saturday last. To your Friend, who has now been returned from N. York these five Weeks, I have delivered your inclosed Letter as desired.— She will acknowledge the Receipt of it, and transmit you the Compliments of her fellow Travellers.— our Correspondence has had a short Interruption, it is true, as all others in which I have had any concern have been. I have indeed enjoyed a delightful Rest, tho my Mind has been constantly employed with my private and domestic affairs, which by a negligence of fifteen years were in such disorder, as would require Several years to rectify.— The Period from the 17. June 1788 to this 2d of March 1789 has been the Sweetest Morsel of my Life, and I despair of ever tasting Such another. This delightful Retreat, humble as it is, I shall quit with great regret. There never was and never will be found for me, an office in public Life, that will furnish the Entertainment and Refreshment of the Mountain the Meadow and the Stream.
          According to private Accounts from the southward there is a Majority of Votes for me to be Vice President. But the People of our united America find it much easier to institute Authority than to yeild Obedience. They have Smarted Severely under a total oblivion of the two first Principles of Liberty and of Commerce, that Laws

are the fountain of Freedom and Punctuality the Source of Credit. Yet there is Still room to fear, that there is not enough of the Spirit of Union to insure Obedience to the Laws nor enough of Shame and Scorn of Evasion, to secure that Revenue on which Punctuality will depend. The Resources of this Country are abundantly Superiour to every Exigency and if they are not applied, it must be owing to a Want of Knowledge or a Want of Integrity.
          Be pleased to present my Affectionate Respects to General Warren, whom I should be very happy to see.
          With great Truth and regard I am / dear Madam your Friend and humble / servant
          
            John Adams
          
        